Exhibit 10.82


CONFIDENTIAL & PROPRIETARY






This exempted limited partnership is the general partner of Financial Credit
Investment II, L.P. and its parallel funds and earns the “carried interest” on
Financial Credit Investment II, L.P. profits.






--------------------------------------------------------------------------------







Financial Credit Investment Advisors II, L.P.








Amended and Restated Agreement of Exempted


Limited Partnership












Dated June 12, 2014
and agreed as amongst the parties hereto to be effective from January 1, 2014





--------------------------------------------------------------------------------














--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page
ARTICLE 1 DEFINITIONS
1

ARTICLE 2 FORMATION AND ORGANIZATION
7

Section 2.1
Continuation    7

Section 2.2
Name    7

Section 2.3
Organizational Certificates and Other Filings    7

Section 2.4
Offices    7

Section 2.5
Term of Partnership    7

Section 2.6
Purpose of the Partnership    8

Section 2.7
Actions by Partnership    8

Section 2.8
Continuation and/or Admission of Partners    8

ARTICLE 3 CAPITAL
9

Section 3.1
Contributions to Capital    9

Section 3.2
Rights of Partners in Capital    10

Section 3.3
Capital Accounts    10

Section 3.4
Allocation of Profit and Loss    11

Section 3.5
Tax Allocations    12

Section 3.6
Reserves; Adjustments for Certain Future Events    12

Section 3.7
Finality and Binding Effect of General Partner’s Determinations    13

Section 3.8
Alternative GP Vehicles    13



i

--------------------------------------------------------------------------------




ARTICLE 4 DISTRIBUTIONS
14

Section 4.1
Distributions    14

Section 4.2
Mandatory Purchases and Repurchases of AGM Shares    15

Section 4.3
Withholding of Certain Amounts    16

Section 4.4
Limitation on Distributions    16

Section 4.5
Distributions in Excess of Basis    16

ARTICLE 5 MANAGEMENT
17

Section 5.1
Rights and Powers of the General Partner    17

Section 5.2
Delegation of Duties    18

Section 5.3
Transactions with Affiliates    19

Section 5.4
Expenses    19

Section 5.5
Rights of Limited Partners    19

Section 5.6
Other Activities of General Partner    20

Section 5.7
Duty of Care; Indemnification    20

ARTICLE 6 ADMISSIONS, TRANSFERS AND WITHDRAWALS
22

Section 6.1
Admission of Additional Limited Partners; Effect on Points    22

Section 6.2
Admission of Additional General Partner    22

Section 6.3
Transfer of Interests of Limited Partners    22

Section 6.4
Withdrawal of Partners    24

Section 6.5
Pledges    24



ii

--------------------------------------------------------------------------------




ARTICLE 7 ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS AND RETIREMENT OF PARTNERS
24

Section 7.1
Allocation of Points    24

Section 7.2
Retirement of Partner    27

Section 7.3
Effect of Retirement on Points    27

ARTICLE 8 DISSOLUTION AND LIQUIDATION
29

Section 8.1
Liquidation and Dissolution of Partnership    29

ARTICLE 9 GENERAL PROVISIONS
29

Section 9.1
Consistent Economic Treatment    29

Section 9.2
Amendment of Partnership Agreement and Co-Investors (A) Partnership
Agreement    30

Section 9.3
Special Power-of-Attorney    31

Section 9.4
Notices    33

Section 9.5
Agreement Binding Upon Successors and Assigns    33

Section 9.6
Merger, Consolidation, etc.    33

Section 9.7
Governing Law; Dispute Resolution    34

Section 9.8
Termination of Right of Action    35

Section 9.9
Not for Benefit of Creditors    35

Section 9.10
Reports    35

Section 9.11
Filings    35

Section 9.12
Headings, Gender, Etc.    36





iii

--------------------------------------------------------------------------------










iv

--------------------------------------------------------------------------------






FINANCIAL CREDIT INVESTMENT ADVISORS II, L.P.

A Cayman Islands exempted Limited Partnership

AMENDED AND RESTATED AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP
This Amended and Restated Agreement of Exempted Limited Partnership (this
“Agreement”) of Financial Credit Investment Advisors II, L.P. (the
“Partnership”), a Cayman Islands exempted limited partnership, is dated June 12,
2014 and agreed as amongst the parties to be effective from January 1, 2014, by
and among Financial Credit II Capital Management, LLC, a Delaware limited
liability company, as the sole general partner of the Partnership (the “General
Partner”), and the Persons whose names and addresses are set forth on the
Register of Partnership Interests (as defined herein) under the caption “Limited
Partners” as limited partners.
W I T N E S S E T H :
WHEREAS, the Partnership was formed pursuant to an Initial Exempted Limited
Partnership Agreement of the Partnership, dated May 10, 2013 (the “Original
Agreement”), entered into between the General Partner and APH Holdings, L.P., a
Cayman Islands exempted limited partnership and registered as an exempted
limited partnership under the Partnership Law (as defined herein) on May 10,
2013; and
WHEREAS, the parties wish to amend and restate the Original Agreement in its
entirety.
NOW, THEREFORE, the parties hereby agree as follows:
ARTICLE 1
DEFINITIONS
Capitalized terms used but not otherwise defined herein have the following
meanings:
“Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
Except as the context otherwise requires, the term “Affiliate” in relation to
AGM includes each collective investment fund and other client account sponsored
or managed by AGM or its affiliated asset management entities, but, in each
case, does not include Portfolio Companies except with respect to Bad Acts.
“AGM” means Apollo Global Management, LLC, a Delaware limited liability company.
“AGM Share” means one Class A share of AGM issued in accordance with the terms
and conditions set forth in Section 4.2 and Exhibits A-1 and A-2 hereto.
“Agreement” means this Amended and Restated Agreement of Exempted Limited
Partnership, as amended or supplemented from time to time.
“Alternative GP Vehicle” has the meaning ascribed to that term in Section 3.8.


1



--------------------------------------------------------------------------------




“APH” means APH Holdings, L.P., a Cayman Islands exempted limited partnership,
and any other entity that holds Points for the benefit (directly or indirectly)
of AGM and AP Professional Holdings, L.P. in its capacity as a Limited Partner.
“Applicable Points” has the meaning ascribed to that term in Section 7.1(d)(v).
“Award Letter” means, with respect to any Limited Partner, the letter agreement
between the Partnership and such Limited Partner setting forth (a) such Limited
Partner’s initial Points, (b) any restrictive covenants with respect to such
Limited Partner, and (c) any other terms applicable to such Partner.
“Bad Act” means a Limited Partner’s:
(a)    commission of an intentional violation of a material law or regulation in
connection with any transaction involving the purchase, sale, loan, pledge or
other disposition of, or the rendering of investment advice with respect to, any
security, asset, futures or forward contract, insurance contract, debt
instrument or currency, in each case, that has a significant adverse effect on
the Limited Partner’s ability to perform his or her services to AGM or any of
its Affiliates;
(b)    commission of an intentional and material breach of a material provision
of a written AGM Code of Conduct (other than any AGM Code of Conduct adopted
after the date of such Limited Partner’s admission to the Partnership with the
primary purpose of creating or finding “Bad Acts”);
(c)    commission of intentional misconduct in connection with the performance
by the Limited Partner of his or her services for AGM or any of its Affiliates;
(d)    commission of any misconduct that, individually or in the aggregate, has
caused or substantially contributed to, or is reasonably likely to cause or
substantially contribute to, material economic or reputational harm to AGM or
any of its Affiliates (excluding any mistake of judgment made in good faith with
respect to a portfolio investment or account managed by AGM or its Affiliates,
or a communication made to the principals or other partners, in a professional
manner, of a good faith disagreement with a proposed action by AGM or any of its
Affiliates);
(e)    conviction of a felony or plea of no contest to a felony charge, in each
case if such felony relates to AGM or any of its Affiliates;
(f)    fraud in connection with the performance by the Limited Partner of his or
her services for AGM or any of its Affiliates; or
(g)    embezzlement from AGM or any of its Affiliates or interest holders;
provided, however, that


2



--------------------------------------------------------------------------------




(i)    the Limited Partner has failed to cure within 15 days after notice
thereof, to the extent such occurrence is susceptible to cure, the items set
forth in clauses (b) and (d), and
(ii)    during the pendency of any felony charge under clause (e), AGM and its
Affiliates may suspend payment of any distributions in respect of the Limited
Partner’s Points, and if (A) the Limited Partner is later acquitted or otherwise
exonerated from such charge, or (B) the employment or service of such Limited
Partner with AGM or its applicable Affiliate does not terminate, then (1) AGM or
its applicable Affiliate shall pay to the Limited Partner all such accrued but
unpaid distributions with respect to vested Points, with interest calculated
from the date such distributions were suspended at the prime lending rate in
effect on the date of such suspension, and (2) throughout the period of
suspension (or until the date of termination of employment or service, if
earlier), distributions with respect to unvested Points shall continue to
accrue, and Points shall continue to vest, in accordance with the terms and
conditions set forth herein.
“Capital Account” means with respect to each Partner the capital account
established and maintained on behalf of such Partner as described in Section
3.3.
“Capital Loss” means, for each Fund with respect to any Fiscal Year, the portion
of any Net Loss and any Portfolio Investment Loss allocable to the Partnership,
but only to the extent such allocation is made by such Fund to the Partnership
in proportion to the Partnership’s capital contribution to such Fund, as
determined pursuant to the Fund LP Agreement.
“Capital Profit” means, for each Fund with respect to any Fiscal Year, the
portion of any Net Income and any Portfolio Investment Gain allocable to the
Partnership, but only to the extent such allocation is made by such Fund to the
Partnership in proportion to the Partnership’s capital contribution to such
Fund, as determined pursuant to the Fund LP Agreement.
“Clawback Payment” means any payment required to be made by the Partnership to
any Fund pursuant to section 10.3 of the Fund LP Agreement of such Fund.
“Clawback Share” means, with respect to any Limited Partner and any Clawback
Payment, a portion of such Clawback Payment equal to (a) the cumulative amount
distributed to such Limited Partner prior to the time of determination of
Operating Profit attributable to the Fund to which the Clawback Payment is
required to be made, divided by (b) the cumulative amount so distributed to all
Partners with respect to such Operating Profit attributable to such Fund.
“Co-Investors (A)” means FCI Co-Investors II (A), L.P., a Cayman Islands
exempted limited partnership.
“Co-Investors (A) Partnership Agreement” means the amended and restated limited
partnership agreement of Co-Investors (A), dated the date hereof.
“Code” means the United States Internal Revenue Code of 1986, as amended and as
hereafter amended, or any successor law.


3



--------------------------------------------------------------------------------




“Covered Person” has the meaning ascribed to that term in Section 5.7.
“Disability” has the meaning ascribed to that term in the Apollo Global
Management LLC 2007 Omnibus Equity Incentive Plan.
“FCI” means Financial Credit Investment II, L.P., a Cayman Islands exempted
limited partnership, and any successor thereto, to the extent the context so
requires.
“Final Adjudication” has the meaning ascribed to that term in Section 5.7.
“Fiscal Year” means, with respect to a year, the period commencing on January 1
of such year and ending on December 31 of such year (or on the date of a final
distribution pursuant to Section 8.1(a)), unless the General Partner shall elect
another fiscal year for the Partnership which is a permissible taxable year
under the Code.
“Fund” means each of FCI and each “Parallel Fund” within the meaning of the Fund
LP Agreement of FCI. Such term also includes each alternative investment vehicle
created by FCI and/or any such Parallel Fund, to the extent the context so
requires. As of the date hereof, the Funds are FCI.
“Fund General Partner” means the Partnership in its capacity as a general
partner of any of the Funds pursuant to the Fund LP Agreements.
“Fund LP Agreement” means the limited partnership agreement of any of the Funds,
as amended from time to time, and, to the extent the context so requires, the
corresponding constituent agreement, certificate or other document governing
each such Fund.
“General Partner” means Financial Credit II Capital Management, LLC, a Delaware
limited liability company, in its capacity as general partner of the Partnership
or any successor to the business of the General Partner in its capacity as
general partner of the Partnership.
“Grant Date” has the meaning ascribed to that term in Section 4.2(b).
“Holdback Amount” has the meaning ascribed to that term in Section 4.2(a).
“JAMS” has the meaning ascribed to that term in Section 9.7(b).
“Limited Partner” means any Person admitted as a limited partner to the
Partnership in accordance with this Agreement, including any Retired Partner,
until such Person is withdrawn entirely as a limited partner of the Partnership
in accordance with the terms hereof, in his capacity as a limited partner of the
Partnership. All references herein to a Limited Partner shall be construed as
referring collectively to such Limited Partner and to each Related Party of such
Limited Partner (and to each Person of which such Limited Partner is a Related
Party) that also is or that previously was a Limited Partner, except to the
extent that the General Partner determines that the context does not require
such interpretation as between such Limited Partner and his Related Parties. For
purposes of the Partnership Law, all Limited Partners shall be considered a
single class or group and only


4



--------------------------------------------------------------------------------




those Persons who are recorded, from time to time, on the Register of
Partnership Interests shall be deemed to be a limited partner of the
Partnership.
“Management Company” has the meaning ascribed to that term in each of the Fund
LP Agreements.
“Net Income” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Net Loss” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Operating Loss” means, with respect to any Fiscal Year, any net loss of the
Partnership, adjusted to exclude (a) any Capital Profit or Capital Loss and (b)
the effect of any reorganization, restructuring or other capital transaction
proceeds derived by the Partnership. To the extent derived from any Fund, any
items of income, gain, loss, deduction and credit shall be determined in
accordance with the same accounting policies, principles and procedures
applicable to the determination by the relevant Fund, and any items not derived
from a Fund shall be determined in accordance with the accounting policies,
principles and procedures used by the Partnership for United States federal
income tax purposes.
“Operating Profit” means, with respect to any Fiscal Year, any net income of the
Partnership, adjusted to exclude (a) any Capital Profit or Capital Loss and (b)
the effect of any reorganization, restructuring or other capital transaction
proceeds derived by the Partnership. To the extent derived from any Fund, any
items of income, gain, loss, deduction and credit shall be determined in
accordance with the same accounting policies, principles and procedures
applicable to the determination by the relevant Fund, and any items not derived
from a Fund shall be determined in accordance with the accounting policies,
principles and procedures used by the Partnership for United States federal
income tax purposes.
“Partner” means the General Partner or any of the Limited Partners, and
“Partners” means the General Partner and all of the Limited Partners.
“Partnership” means the exempted limited partnership continued pursuant to this
Agreement.
“Partnership Law” means the Exempted Limited Partnership Law (as amended) of the
Cayman Islands, as amended from time to time and any successor law thereto or
re-enactment thereof.
“Person” means any individual, partnership (whether or not having separate legal
personality), corporation, limited liability company, joint venture, joint stock
company, unincorporated organization or association, trust (including the
trustees thereof, in their capacity as such), government, governmental agency,
political subdivision of any government, or other entity.
“Point” means a share of Operating Profit or Operating Loss. The aggregate
number of Points available for assignment to all Partners shall be [ ].
“Portfolio Investment” has the meaning ascribed to that term in each of the Fund
LP Agreements.


5



--------------------------------------------------------------------------------




“Portfolio Investment Gain” has the meaning ascribed to that term in each of the
Fund LP Agreements.
“Portfolio Investment Loss” has the meaning ascribed to that term in each of the
Fund LP Agreements.
“Reference Rate” means the interest rate described in Section 3.1(c) (or the
corresponding provision) of each of the Fund LP Agreements.
“Register of Partnership Interests” means the register of partnership interests
for the Partnership maintained by the General Partner in accordance with the
Act.
“Registrar” means the Cayman Islands Registrar of Exempted Limited Partnerships
appointed pursuant to Section 8 of the Partnership Law.
“Related Party” means, with respect to any Limited Partner:
(a)    any spouse, child, parent or other lineal descendant of such Limited
Partner or such Limited Partner’s parent, or any natural Person who occupies the
same principal residence as the Limited Partner;
(b)    any trust or estate in which the Limited Partner and any Related Party or
Related Parties (other than such trust or estate) collectively have more than 80
percent of the beneficial interests (excluding contingent and charitable
interests);
(c)    any entity of which the Limited Partner and any Related Party or Related
Parties (other than such entity) collectively are beneficial owners of more than
80 percent of the equity interest; and
(d)    any Person with respect to whom such Limited Partner is a Related Party.
“Required Voting Partners” means, at any time, at least two-thirds by number of
Limited Partners who are Voting Partners at such time.
“Reserved Team Points” means a number of Points equal to the sum of the total
initial number of Points that were offered by the General Partner to prospective
Team Members at the time when prospective Team Members were initially invited to
join the Partnership, plus any Points reserved for prospective Team Members, as
confirmed in an email from AGM’s Head of Human Resources to the Lead Partner of
Credit.
“Retired Partner” means any Limited Partner who has become a retired partner in
accordance with or pursuant to Section 7.2.
“Retirement Date” means, with respect to any Limited Partner, the date as of
which such Person becomes a Retired Partner.
“Share Plan Participant” has the meaning ascribed to that term in Section 4.2(a)


6



--------------------------------------------------------------------------------




“Team Member” has the meaning ascribed to that term in Section 7.1(d).
“Third Party Priority Distribution” has the meaning ascribed to that term in
Section 7.1(f).
“Transfer” means any direct or indirect sale, exchange, transfer, assignment or
other disposition by a Partner of any or all of his interest in the Partnership
or an economic benefit thereof (whether respecting, for example, economic rights
only or all the rights associated with the interest) to another Person, whether
voluntary or involuntary.
“United States” or “U.S.” means the United States of America.
“Vested Points” means, with respect to any Retired Partner, the product of such
Retired Partner’s Points as of such Retired Partner’s Retirement Date multiplied
by such Retired Partner’s Vesting Percentage at such time.
“Vesting Commencement Date” means, with respect to each Limited Partner other
than APH, the commencement date of the vesting period with respect to such
Limited Partner, as specified by the General Partner at the time of such Limited
Partner’s admission (which, for the avoidance of doubt, may be a date preceding
the applicable admission date).
“Vesting Percentage” means, with respect to any Retired Partner: [ ].
“Voting Partner” means each Partner set forth on Exhibit B, so long as he has
not become a Retired Partner. All references herein to a Voting Partner (except
in the definition of Required Voting Partners) shall be construed as referring
collectively to such Voting Partner and to each Related Party of such Voting
Partner that also is or that previously was a Limited Partner (unless such
Limited Partner is a Retired Partner), except to the extent that the General
Partner determines that the context does not require such interpretation as
between such Voting Partner and his Related Parties.
“Winding-Up Event” has the meaning given to that term in Section 2.5 of this
Agreement.
ARTICLE 2    
FORMATION AND ORGANIZATION
Section 2.1    Continuation
The parties hereto agree to continue the Partnership as an exempted limited
partnership pursuant to the Partnership Law on the terms of this Agreement. The
parties hereby agree that for all purposes this Agreement shall take effect and
shall be deemed to have taken effect as at and from January 1, 2014.
Section 2.2    Name
The name of the Partnership continued hereby shall be “Financial Credit
Investment Advisors II, L.P.” The General Partner is authorized to make any
variations in the Partnership’s name which the General Partner may deem
necessary or advisable to comply with the laws of any


7



--------------------------------------------------------------------------------




jurisdiction in which the Partnership may operate (other than any variation
which references the name of any Limited Partner without the prior consent of
such Limited Partner); provided that such name shall contain the words “Limited
Partnership”, the abbreviation “L.P.” or the designation “LP” as required by the
Partnership Law. The General Partner shall file a statement in accordance with
the Partnership Law with the Registrar and provide written notice to each
Limited Partner of any change in the name of the Partnership.
Section 2.3    Organizational Certificates and Other Filings
If requested by the General Partner, the Limited Partners shall immediately
execute all certificates and other documents, and any amendments or renewals of
such certificates and other documents as thereafter required, consistent with
the terms of this Agreement necessary for the General Partner to accomplish all
filing, recording, publishing and other acts as may be appropriate to comply
with all requirements for (a) the continuation and operation of the Partnership
as an exempted limited partnership under the laws of the Cayman Islands, (b) if
the General Partner deems it advisable, the operation of the Partnership as a
limited partnership, or partnership in which the Limited Partners have limited
liability, in all jurisdictions where the Partnership proposes to operate and
(c) all other filings required to be made by the Partnership.
Section 2.4    Offices
(a)    The Partnership shall maintain its principal office, and may maintain one
or more additional offices, at such place or places as the General Partner may
from time to time determine.
(b)    The General Partner shall arrange for the Partnership to have and
maintain in the Cayman Islands, at the expense of the Partnership, a registered
office and registered agent for service of process on the Partnership as
required by the Partnership Law.
Section 2.5    Term of Partnership
The term of the Partnership commenced at the time of its registration as an
exempted limited partnership under the Partnership Law and shall continue until
the first to occur of any of the following events (each a “Winding-Up Event”):
(i)    the dissolution (without continuation) of all of the Funds; or
(ii)    at any time there are no Limited Partners; or
(iii)    upon any event that results in the General Partner ceasing to be a
general partner of the Partnership pursuant to the Partnership Law, provided
that the Partnership shall not be dissolved and required to be wound up in
connection with any such event if (A) at the time of the occurrence of such
event there is at least one remaining qualifying general partner of the
Partnership who is hereby authorized to and does carry on the business of the
Partnership, or (B) within 90 days after notice of the occurrence of such event,
a majority of the Limited Partners agree in writing or vote to continue the
business of the Partnership


8



--------------------------------------------------------------------------------




and to the appointment, effective from the date of such event, if required, of
one or more additional general partners of the Partnership; or
(iv)    an order of any court of the Cayman Islands, pursuant to the Partnership
Law, for the winding up and dissolution of the Partnership.
(b)    The parties agree that irreparable damage would be done to the goodwill
and reputation of the Partners if any Limited Partner should bring an action for
the winding up of the Partnership. Care has been taken in this Agreement to
provide for fair and just payment in liquidation of the interests of all
Partners. Accordingly, to the fullest extent permitted by law, each Limited
Partner hereby undertakes and agrees and further waives and renounces its right
to seek the appointment of a liquidator for the Partnership, except as expressly
provided herein.
Section 2.6    Purpose of the Partnership
The principal purpose of the Partnership is to act as the sole general partner
or as the managing general partner (as the case may be) of each of the Funds
pursuant to their respective Fund LP Agreements and to undertake such related
and incidental activities and execute and deliver such related documents
necessary or incidental thereto. The purpose of the Partnership shall be limited
to serving as a general partner of direct investment funds, including any of
their Affiliates, and the provision of investment management and advisory
services.
Section 2.7    Actions by Partnership
The Partnership may execute, deliver and perform, and the General Partner may
execute and deliver, all contracts, agreements and other undertakings, and
engage in all activities and transactions as may in the opinion of the General
Partner be necessary or advisable to carry out the objects and purposes of the
Partnership, without the approval or vote of any Limited Partner.
Section 2.8    Continuation and/or Admission of Partners
On the date hereof, the Persons whose names are set forth on the Register of
Partnership Interests as “Limited Partners” shall be admitted to the Partnership
or shall continue, as the case may be, as limited partners of the Partnership
upon their execution of this Agreement, or of a deed of adherence to this
Agreement, or such other instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner of
the Partnership and to adhere to and be bound by the provisions of this
Agreement. The General Partner agrees to continue as the General Partner of the
Partnership upon its execution of this Agreement.
ARTICLE 3    
CAPITAL
Section 3.1    Contributions to Capital
(a)    Subject to the remaining provisions of this Section 3.1, (i) any required
contribution of a Limited Partner to the capital of the Partnership shall be as
set forth on the Register of Partnership Interests or on such other record of
the amount and date of the contributions of Limited Partners


9



--------------------------------------------------------------------------------




(as the case may be), and (ii) contributions to the capital of the Partnership
shall be made on the date of admission of such Limited Partner as a limited
partner of the Partnership and on each such other date as may be specified by
the General Partner. Except as otherwise permitted by the General Partner, all
contributions to the capital of the Partnership by each Limited Partner shall be
payable exclusively in cash.
(b)    APH shall make capital contributions from time to time to the extent
necessary to ensure that the Partnership meets its obligations to make
contributions of capital to each of the Funds.
(c)    No Partner shall be obligated, nor shall any Partner have any right, to
make any contribution to the capital of the Partnership other than as specified
in this Section 3.1. No Limited Partner shall be obligated to restore any
deficit balance in his Capital Account.
(d)    To the extent, if any, that at the time of the Final Distribution (as
defined in each of the Fund LP Agreements), it is determined that the
Partnership, as a general partner of each of the Funds, is required to make any
Clawback Payment with respect to any of the Funds, each Limited Partner shall be
required to participate in such payment and contribute to the Partnership for
ultimate distribution to the limited partners of the relevant Fund an amount
equal to such Limited Partner’s Clawback Share of any Clawback Payment, but not
in any event in excess of the cumulative amount theretofore distributed to such
Limited Partner with respect to the Operating Profit attributable to such Fund.
For purposes of determining each Limited Partner’s required contribution, each
Limited Partner’s allocable share of any escrow account set up pursuant to
section 10.3(b) of the Fund LP Agreements, to the extent applied to satisfy any
portion of a Clawback Payment, shall be treated as if it had been distributed to
such Limited Partner and re-contributed by such Limited Partner pursuant to this
Section 3.1(d) at the time of such application. For purposes of calculating a
Limited Partner’s Clawback Share, AGM Shares (including, for the avoidance of
doubt, any such shares that have previously vested, but excluding any such
shares that have previously been mandatorily repurchased by AGM) shall be
valued, without regard to any restrictions thereon and/or whether or not the
Partner still retains such AGM Shares, based on the purchase price of such AGM
Shares as set forth on the grant notice provided with respect to such AGM
Shares.
(e)    Cash proceeds derived by a Share Plan Participant from a mandatory
repurchase of AGM Shares shall be contributed to the Partnership as contemplated
by Section 4.2(g).
Section 3.2    Rights of Partners in Capital
(a)    No Partner shall be entitled to interest on his capital contributions to
the Partnership.
(b)    No Partner shall have the right to distributions or the return of any
contribution to the capital of the Partnership except (i) for distributions in
accordance with Section 4.1 or (ii) upon dissolution of the Partnership. The
entitlement to any such return at such time shall be limited to the value of the
Capital Account of the Partner. The General Partner shall not be liable for the
return of any such amounts.
Section 3.3    Capital Accounts


10



--------------------------------------------------------------------------------




(a)    The Partnership shall maintain for each Partner a separate Capital
Account.
(b)    Each Partner’s Capital Account shall have an initial balance equal to the
amount of cash and the net value of any securities or other property
constituting such Partner’s initial contribution to the capital of the
Partnership.
(c)    Each Partner’s Capital Account shall be increased by the sum of:
(i)    the amount of cash and the net value of any securities or other property
constituting additional contributions by such Partner to the capital of the
Partnership permitted pursuant to Section 3.1, plus
(ii)    in the case of APH, any Capital Profit allocated to such Partner’s
Capital Account pursuant to Section 3.4, plus
(iii)    the portion of any Operating Profit allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(iv)    such Partner’s allocable share of any decreases in any reserves recorded
by the Partnership pursuant to Section 3.6 and any receipts determined to be
applicable to a prior period pursuant to Section 3.6(b), to the extent the
General Partner determines that, pursuant to any provision of this Agreement,
such item is to be credited to such Partner’s Capital Account on a basis which
is not in accordance with the current respective Points of all Partners.
(d)    Each Partner’s Capital Account shall be reduced by the sum of (without
duplication):
(i)    in the case of APH, any Capital Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(ii)    the portion of any Operating Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(iii)    the amount of any cash and the net value of any property distributed to
such Partner pursuant to Section 4.1 or Section 8.1 including any amount
deducted pursuant to Section 4.3 or Section 5.4 from any such amount
distributed, plus
(iv)    any withholding taxes or other items payable by the Partnership and
allocated to such Partner pursuant to Section 5.4(b), any increases in any
reserves recorded by the Partnership pursuant to Section 3.6 and any payments
determined to be applicable to a prior period pursuant to Section 3.6(b), to the
extent the General Partner determines that, pursuant to any provision of this
Agreement, such item is to be charged to such Partner’s Capital Account on a
basis which is not in accordance with the current respective Points of all
Partners.
(e)    If securities and/or other property are to be distributed in kind to the
Partners or Retired Partners, including in connection with a liquidation
pursuant to Section 8.1, they shall first


11



--------------------------------------------------------------------------------




be written up or down to their fair market value as of the date of such
distribution, thus creating gain or loss for the Partnership, and the value of
the securities and/or other property received by each Partner and each Retired
Partner as so determined shall be debited against such Person’s Capital Account
at the time of distribution.
Section 3.4    Allocation of Profit and Loss
(a)    Capital Profit and Operating Profit or Capital Loss and Operating Loss
for any Fiscal Year shall be allocated to the Partners so as to produce Capital
Accounts (computed after taking into account any other Capital Profit and
Operating Profit or Capital Loss and Operating Loss for the Fiscal Year in which
such event occurred and all distributions pursuant to Article 4 with respect to
such Fiscal Year and after adding back each Partner’s share, if any, of Partner
Nonrecourse Debt Minimum Gain, as defined in Treasury Regulations Sections 1.704
- 2(b)(2) and 1.704 - 2(i), or Partnership Minimum Gain, as defined in Treasury
Regulations Sections 1.704 - 2(b)(2) and 1.704 - 2(d)) for the Partners such
that a distribution of an amount of cash equal to such Capital Account balances
in accordance with such Capital Account balances would be in the amounts,
sequence and priority set forth in Article 4.
(b)    To the extent that the allocations of Capital Loss or Operating Loss
contemplated by Section 3.4(a) would cause the Capital Account of any Limited
Partner to be less than zero, such Capital Loss or Operating Loss shall to that
extent instead be allocated to and debited against the Capital Account of the
General Partner (or, at the direction of the General Partner, to those Limited
Partners who are members of the General Partner in proportion to their limited
liability company interests in the General Partner). Following any such
adjustment pursuant to Section 3.4(b) with respect to any Limited Partner, any
Capital Profit or Operating Profit for any subsequent Fiscal Year which would
otherwise be credited to the Capital Account of such Limited Partner pursuant to
Section 3.4(a) shall instead be credited to the Capital Account of the General
Partner (or relevant Limited Partners) until the cumulative amounts so credited
to the Capital Account of the General Partner (or relevant Limited Partners)
with respect to such Limited Partner pursuant to Section 3.4(b) is equal to the
cumulative amount debited against the Capital Account of the General Partner (or
relevant Limited Partners) with respect to such Limited Partner pursuant to
Section 3.4(b).
(c)    Each Limited Partner’s rights and entitlements as a Limited Partner are
limited to the rights to receive allocations and distributions of Capital Profit
and Operating Profit expressly conferred by this Agreement and any side letter
or similar agreement entered into pursuant to Section 9.2(b) and the other
rights expressly conferred by this Agreement and any such side letter or similar
agreement or required by the Partnership Law, and a Limited Partner shall not be
entitled to any other allocations, distributions or payments in respect of his
interest, or to have or exercise any other rights, privileges or powers.
Section 3.5    Tax Allocations
(a)    For United States federal, state and local income tax purposes,
Partnership income, gain, loss, deduction or credit (or any item thereof) for
each Fiscal Year shall be allocated to and among the Partners in order to
reflect the allocations of Capital Profit, Capital Loss, Operating Profit and
Operating Loss pursuant to the provisions of Section 3.4 for such Fiscal Year,
taking into account


12



--------------------------------------------------------------------------------




any variation between the adjusted tax basis and book value of Partnership
property in accordance with the principles of Section 704(c) of the Code.
(b)    If any Partner or Partners are treated for United States federal income
tax purposes as realizing ordinary income because of receiving interests in the
Partnership (whether under Section 83 of the Code or under any similar provision
of any law, rule or regulation) and the Partnership is entitled to any
offsetting deduction (net of any income realized by the Partnership as a result
of such receipt), the Partnership’s net deduction shall be allocated to and
among the Partners in such manner as to offset, as nearly as possible, the
ordinary income realized by such Partner or Partners.
Section 3.6    Reserves; Adjustments for Certain Future Events
(a)    Appropriate reserves may be created, accrued and charged against the
Operating Profit or Operating Loss for contingent liabilities, if any, as of the
date any such contingent liability becomes known to the General Partner or as of
each other date as the General Partner deems appropriate, such reserves to be in
the amounts which the General Partner deems necessary or appropriate. The
General Partner may increase or reduce any such reserve from time to time by
such amounts as the General Partner deems necessary or appropriate. The amount
of any such reserve, or any increase or decrease therein, shall be
proportionately charged or credited, as appropriate, to the Capital Accounts of
those parties who are Partners at the time when such reserve is created,
increased or decreased, as the case may be, in proportion to their respective
Points at such time; provided that, if any individual reserve item, as adjusted
by any increase therein, exceeds the lesser of $500,000 or one percent of the
aggregate value of the Capital Accounts of all such Partners, the amount of such
reserve, increase or decrease shall instead be charged or credited to those
parties who were Partners at the time, as determined by the General Partner, of
the act or omission giving rise to the contingent liability for which the
reserve item was established in proportion to their respective Points at that
time. The amount of any such reserve charged against the Capital Account of a
Partner shall reduce the distributions such Partner would otherwise be entitled
to under Section 4.1 or Section 8.1; and the amount of any such reserve credited
to the Capital Account of a Partner shall increase the distributions such
Partner would otherwise be entitled to under Section 4.1 or Section 8.1.
(b)     If at any time an amount is paid or received by the Partnership, and
such amount was not accrued or reserved for but would nevertheless, in
accordance with the Partnership’s accounting practices, be treated as applicable
to one or more prior periods, then such amount may be proportionately charged or
credited by the General Partner, as appropriate, to those parties who were
Partners during such prior period or periods, based on each such Partner’s
Points for such applicable period.
(c)    If any amount is required by Section 3.6(a) or (b) to be credited to a
Person who is no longer a Partner, such amount shall be paid to such Person in
cash, with interest from the date on which the General Partner determines that
such credit is required at the Reference Rate in effect on that date. Any amount
required to be charged pursuant to Section 3.6(a) or (b) shall be debited
against the current balance in the Capital Account of the affected Partners. To
the extent that the aggregate current Capital Account balances of such affected
Partners are insufficient to cover the full amount of the required charge, the
deficiency shall be debited against the Capital Accounts of


13



--------------------------------------------------------------------------------




the other Partners in proportion to their respective Capital Account balances at
such time; provided that each such other Partner shall be entitled to a
preferential allocation, in proportion to and to the extent of such other
Partner’s share of any such deficiency, together with a carrying charge at a
rate equal to the Reference Rate, of any Operating Profit that would otherwise
have been allocable after the date of such charge to the Capital Accounts of the
affected Partners whose Capital Accounts were insufficient to cover the full
amount of the required charge. In no event shall a current or former Partner be
obligated to satisfy any amount required to be charged pursuant to Section
3.6(a) or (b) other than by means of a debit against such Partner’s Capital
Account.
Section 3.7    Finality and Binding Effect of General Partner’s Determinations
All matters concerning the determination, valuation and allocation among the
Partners with respect to any profit or loss of the Partnership and any
associated items of income, gain, deduction, loss and credit, pursuant to any
provision of this Article 3, including any accounting procedures applicable
thereto, shall be determined by the General Partner unless specifically and
expressly otherwise provided for by the provisions of this Agreement, and such
determinations and allocations shall be final and binding on all the Partners.
Section 3.8    Alternative GP Vehicles
If the General Partner determines that for legal, tax, regulatory or other
reasons (a) any investment or other activities of the Fund should be conducted
through one or more parallel funds or other alternative investment vehicles as
contemplated by the Fund LP Agreement, (b) any of such separate entities
comprising the Fund should be managed or controlled by one or more separate
entities serving as a general partner or in a similar capacity (each, an
“Alternative GP Vehicle”), and (c) some or all of the Partners should
participate through any such Alternative GP Vehicle, the General Partner may
require any or all of the Partners, as determined by the General Partner, to
participate directly or indirectly through any such Alternative GP Vehicle and
to undertake such related and incidental activities and execute and deliver such
related documents necessary or incidental thereto with and/or in lieu of the
Partnership, and the General Partner shall have all necessary authority to
implement such Alternative GP Vehicle; provided that to the maximum extent
practicable and subject to applicable legal, tax, regulatory or similar
technical reasons, each Partner shall have the same economic interest in all
material respects in an Alternative GP Vehicle formed pursuant to this Section
3.8 as such Partner would have had if it had participated in all Portfolio
Investments through the Partnership, and the terms of such Alternative GP
Vehicle shall be substantially the same in all material respects to those of the
Partnership and this Agreement. Each Partner shall take such actions and execute
such documents as the General Partner determines are reasonably needed to
accomplish the foregoing.
ARTICLE 4    
DISTRIBUTIONS
Section 4.1    Distributions
(a)    Any amount of cash or property received as a distribution from any of the
Funds by the Partnership in its capacity as a partner, to the extent such amount
is determined by reference to


14



--------------------------------------------------------------------------------




the capital commitment of the Partnership in, or the capital contributions of
the Partnership to, any of the Funds, shall be promptly distributed by the
Partnership to APH.
(b)    The General Partner shall use reasonable efforts to cause the Partnership
to distribute, as promptly as practicable after receipt by the Partnership, any
available cash or property attributable to items included in the determination
of Operating Profit, subject to the provisions of section 10.3 of the Fund LP
Agreements and subject to the retention of such reserves as the General Partner
considers appropriate for purposes of the prudent and efficient financial
operation of the Partnership’s business including in accordance with Section
3.6. Any such distributions (before adjustment for Holdback Amounts) shall be
made to Partners in proportion to their respective Points, determined:
(i)    in the case of any amount of cash or property received from any of the
Funds that is attributable to the disposition of a Portfolio Investment by such
Fund, as of the date of such disposition by such Fund; and
(ii)    in any other case, as of the date of receipt of such cash or property by
the Partnership.
Notwithstanding the foregoing, the General Partner shall retain from the
distribution amount apportioned to each Limited Partner other than APH any
Holdback Amount with respect to such Limited Partner, determined in accordance
with Section 4.2(a). Such amount shall be applied to the purchase of AGM Shares
for the account of such Limited Partner in accordance with the provisions of
Section 4.2.
(c)    Subject to Section 4.2, distributions of amounts attributable to
Operating Profit shall be made in cash; provided, however, that if the
Partnership receives a distribution from the Fund in the form of property other
than cash, the General Partner may distribute such property in kind to Partners
in proportion to their respective Points. AGM Shares shall be purchased on
behalf of Partners (other than APH) in accordance with Section 4.2.
(d)    Cash proceeds derived from the mandatory repurchase of AGM Shares and
contributed to the Partnership pursuant to Section 4.2(g) shall be distributed
to APH.
(e)    Any distributions or payments in respect of the interests of Limited
Partners unrelated to Capital Profit or Operating Profit shall be made at such
time, in such manner and to such Limited Partners as the General Partner shall
determine.
Section 4.2    Mandatory Purchases and Repurchases of AGM Shares
(a)    A portion of all distributions to be made to any Limited Partner (other
than APH) (the “Holdback Amount”) in a given quarter will be required to be used
by such Limited Partner (a “Share Plan Participant”) to purchase AGM Shares in
accordance with the Restricted Share Award Agreement and related grant notice
(as attached hereto as Exhibit A-1) or, to the extent applicable for a Retired
Partner, in accordance with the terms and conditions set forth in the Retired
Partner Share Award Agreement under the Apollo Global Management LLC 2007
Omnibus Equity Incentive


15



--------------------------------------------------------------------------------




Plan and related grant notice (as attached hereto as Exhibit A-2). The Holdback
Amount will be [ ].
(b)    The Holdback Amount for a particular quarter, if any, will be distributed
to the Share Plan Participant on the first business day on which a “trading
window” for AGM Shares occurs during the calendar quarter following the quarter
end to which the distribution relates, or, if earlier, 10 days before the end of
such succeeding quarter or, if such date falls on a weekend or holiday, the next
preceding business day (the “Grant Date”).
(c)    The General Partner (or its designee) shall serve as agent in effecting
the acquisition by the Share Plan Participant of the AGM Shares on the Grant
Date and no cash distribution will actually be made to the Share Plan
Participants, but rather, the Holdback Amount with respect to each Share Plan
Participant will be paid directly to AGM on behalf of such Share Plan
Participant to acquire AGM Shares. In the case of AGM Shares that are subject to
vesting pursuant to the terms of Exhibit A-1, the vesting commencement date
shall be the midpoint of the calendar quarter in which the Holdback Amount was
reserved, without regard to the actual date in a subsequent calendar quarter on
which such AGM Shares are purchased with such Holdback Amount.
(d)    The number of AGM Shares to be granted shall be based on the volume
weighted average price of a Class A Share of AGM on the Grant Date, rounded down
to the nearest whole AGM Share. Only whole AGM Shares will be acquired, and cash
shall be distributed to the Share Plan Participants in lieu of fractional AGM
Shares.
(e)    Delivery of AGM Shares to a Share Plan Participant shall be subject to
the execution of the applicable grant notice (substantially in the form attached
as Exhibit A-1 or Exhibit A-2, as applicable) by such Share Plan Participant.
(f)    Following the separation of service of any Share Plan Participant who
retains Vested Points, a Holdback Amount shall still apply, but any AGM Shares
acquired will not be subject to vesting or forfeiture and may be granted outside
of the Apollo Global Management, LLC 2007 Omnibus Equity Incentive Plan.
However, such AGM Shares shall be subject solely to the transfer restrictions
and other terms set forth or referenced in Exhibit A-2. Notwithstanding anything
to the contrary herein, if (i) following the distribution of a Holdback Amount
to a Share Plan Participant, and (ii) prior to the time of the acquisition of
the applicable AGM Shares with respect to such Holdback Amount for such Share
Plan Participant, such Share Plan Participant becomes a Retired Partner, then
the AGM Shares (that would have otherwise been acquired with the Holdback
Amount), or a portion thereof, as applicable, shall be forfeited to the same
extent as AGM Shares would have been forfeited if purchased on the Grant Date.
(g)    In the case of any AGM Shares that are subject to mandatory repurchase by
AGM from a Share Plan Participant pursuant to the provisions of Exhibit A-1 or
Exhibit A-2, the cash proceeds of such mandatory repurchase shall be contributed
by AGM, as agent for such Share Plan Participant, to the Partnership for
distribution to APH and, for all purposes of this Agreement, such cash
contribution shall be treated as contributed by such Share Plan Participant to
the Partnership and will increase the Capital Account of the related Partner.


16



--------------------------------------------------------------------------------




Section 4.3    Withholding of Certain Amounts
(a)    If the Partnership incurs a withholding tax or other tax obligation with
respect to the share of Partnership income allocable to any Partner, then the
General Partner, without limitation of any other rights of the Partnership, may
cause the amount of such obligation to be debited against the Capital Account of
such Partner when the Partnership pays such obligation, and any amounts then or
thereafter distributable to such Partner shall be reduced by the amount of such
taxes. If the amount of such taxes is greater than any such then distributable
amounts, then such Partner and any successor to such Partner’s interest shall
indemnify and hold harmless the Partnership and the General Partner against, and
shall pay to the Partnership as a contribution to the capital of the
Partnership, upon demand of the General Partner, the amount of such excess.
(b)    The General Partner may (i) withhold from any distribution to any Limited
Partner pursuant to this Agreement and (ii) arrange the withholding from any
distribution from Co-Investors (A) to such Limited Partner any other amounts due
from such Limited Partner or a Related Party (without duplication) to the
Partnership, Co-Investors (A) or to any other Affiliate of AGM pursuant to any
binding agreement or published policy to the extent not otherwise paid. Any
amounts so withheld shall be applied by the General Partner to discharge the
obligation in respect of which such amounts were withheld.
Section 4.4    Limitation on Distributions
Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of his interest in the Partnership
if such distribution would violate the Partnership Law or other applicable law.
Section 4.5    Distributions in Excess of Basis
Notwithstanding anything in this Agreement to the contrary, the General Partner
may refrain from making, at any time prior to the dissolution of the
Partnership, all or any portion of any cash distribution that otherwise would be
made to a Partner or Retired Partner, if such distribution would exceed such
Person’s U.S. federal income tax basis in the Partnership. Any amount that is
not distributed to a Partner or Retired Partner due to the preceding sentence,
as determined by the General Partner, either shall be retained by the
Partnership on such Person’s behalf or loaned to such Person. Subject to the
first sentence of this Section 4.5, 100% of any or all subsequent cash
distributions shall be distributed to such Person (or, if there is more than one
such Person, pro rata to all such Persons based on the aggregate amount of
distributions each such Person has not yet received) until each such Person has
received the same aggregate amount of distributions such Person would have
received had distributions to such Person not been deferred pursuant to this
Section 4.5. If any amount is loaned to a Partner or Retired Partner pursuant to
this Section 4.5, (i) any amount thereafter distributed to such Person shall be
applied to repay the principal amount of such loan and (ii) interest, if any,
accrued or received by the Partnership on such loan shall be allocated and
distributed to such Person. Any such loan shall be repaid no later than
immediately prior to the liquidation of the Partnership. Until such repayment,
for purposes of any determination


17



--------------------------------------------------------------------------------




hereunder based on amounts distributed to a Person, the principal amount of such
loan shall be treated as having been distributed to such Person.
ARTICLE 5    
MANAGEMENT
Section 5.1    Rights and Powers of the General Partner
(a)    Subject to the terms and conditions of this Agreement, the General
Partner shall have complete and exclusive responsibility (i) for all management
decisions to be made on behalf of the Partnership and (ii) for the conduct of
the business and affairs of the Partnership, including all such decisions and
all such business and affairs to be made or conducted by the Partnership in its
capacity as Fund General Partner of any of the Funds.
(b)    Without limiting the generality of the foregoing, the General Partner
shall have full power and authority to execute, deliver and perform such
contracts, agreements and other undertakings, and to engage in all activities
and transactions, as it may deem necessary or advisable for, or as may be
incidental to, the conduct of the business contemplated by this Section 5.1,
including, without in any manner limiting the generality of the foregoing,
contracts, agreements, undertakings and transactions with any Partner or with
any other Person having any business, financial or other relationship with any
Partner or Partners; provided that the General Partner shall not have authority
to cause the Partnership to borrow any funds for its own account on a secured
basis without the consent of the Required Voting Partners. The Partnership, and
the General Partner on behalf of the Partnership, may enter into and perform the
Fund LP Agreements and any documents contemplated thereby or related thereto and
(subject to any vote requirement in Section 5.2(d)(iv)) any amendments thereto,
without any further act, vote or approval of any Person, including any Partner,
notwithstanding any other provision of this Agreement. The General Partner is
hereby authorized to enter into the documents described in the preceding
sentence on behalf of the Partnership, but such authorization shall not be
deemed a restriction on the power of the General Partner to enter into other
documents on behalf of the Partnership. Except as otherwise expressly provided
herein or as required by law, all powers and authority vested in the General
Partner by or pursuant to this Agreement or the Partnership Law shall be
construed as being exercisable by the General Partner in its sole and absolute
discretion.
(c)    The General Partner shall be the tax matters partner for purposes of
Section 6231(a)(7) of the Code. Each Partner agrees not to treat, on his United
States federal income tax return or in any claim for a refund, any item of
income, gain, loss, deduction or credit in a manner inconsistent with the
treatment of such item by the Partnership. The General Partner shall have the
exclusive authority to make any elections required or permitted to be made by
the Partnership under any provisions of the Code or any other law.
Section 5.2    Delegation of Duties
(a)    Subject to Section 5.1, the General Partner may delegate to any Person or
Persons any of the duties, powers and authority vested in it hereunder on such
terms and conditions as it may consider appropriate.


18



--------------------------------------------------------------------------------




(b)     Without limiting the generality of Section 5.2(a), the General Partner
shall have the power and authority to appoint any Person, including any Person
who is a Limited Partner, to provide services to and act as an employee or agent
of the Partnership and/or the General Partner, with such titles and duties as
may be specified by the General Partner.
Any Person appointed by the General Partner to serve as an employee or agent of
the Partnership shall be subject to removal at any time by the General Partner;
and shall report to and consult with the General Partner at such times and in
such manner as the General Partner may direct.
(c)    Any Person who is a Limited Partner and to whom the General Partner
delegates any of its duties pursuant to this Section 5.2 or any other provision
of this Agreement shall be subject to the same standard of care, and shall be
entitled to the same rights of indemnification and exoneration, applicable to
the General Partner under and pursuant to Section 5.7, unless such Person and
the General Partner mutually agree to a different standard of care or right to
indemnification and exoneration to which such Person shall be subject.
(d)    Except as otherwise expressly provided herein, action by the General
Partner with respect to any of the following matters shall be taken only in
accordance with the directions of the Required Voting Partners:
(i)    the exercise of the Partnership’s authority to borrow any funds on a
secured basis for the account of the Partnership;
(ii)    the determination of whether to conduct a business other than serving as
a general partner of the Funds;
(iii)    the amendment of this Agreement, and the exercise of the authority of
the Partnership with respect to the approval of any amendment to the Fund LP
Agreement, in each case, that adversely affects, obligations, rights or economic
interests of Team Members; and
(iv)    to the fullest extent permitted by law, the voluntary dissolution of the
Partnership, and the exercise of the authority of the Partnership to cause a
voluntary dissolution of any of the Funds.
The foregoing shall not restrict the General Partner from delegating authority
to execute or implement any such determinations made by the General Partner.
(e)    The General Partner shall be permitted to designate one or more
committees of the Partnership which committees may include Limited Partners as
members. Any such committees shall have such powers and authority granted by the
General Partner. Any Limited Partner who has agreed to serve on a committee
shall not be deemed to have the power to bind or act for or on behalf of the
Partnership in any manner and in no event shall a member of a committee be
considered a general partner of the Partnership by agreement, estoppel or
otherwise or be deemed to participate in the control and/or conduct of the
business of the Partnership as a result of the performance of his duties
hereunder or otherwise.


19



--------------------------------------------------------------------------------




(f)    The General Partner shall cause the Partnership to enter into an
arrangement with the Management Company which arrangement shall require the
Management Company to pay all costs and expenses of the Partnership.
Section 5.3    Transactions with Affiliates
To the fullest extent permitted by applicable law, the General Partner (or any
Affiliate of the General Partner), when acting on behalf of the Partnership, is
hereby authorized to (a) purchase property from, sell property to, lend money to
or otherwise deal with any Affiliates, any Limited Partner, the Partnership, any
of the Funds or any Affiliate of any of the foregoing Persons, and (b) obtain
services from any Affiliates, any Limited Partner, the Partnership, any of the
Funds or any Affiliate of the foregoing Persons.
Section 5.4    Expenses
(a)    Subject to the arrangement contemplated by Section 5.2(f), the
Partnership will pay, or will reimburse the General Partner for, all costs and
expenses arising in connection with the organization and operations of the
Partnership.
(b)    Any withholding taxes payable by the Partnership, to the extent
determined by the General Partner to have been paid or withheld on behalf of, or
by reason of particular circumstances applicable to, one or more but fewer than
all of the Partners, shall be allocated among and debited against the Capital
Accounts of only those Partners on whose behalf such payments are made or whose
particular circumstances gave rise to such payments in accordance with Section
4.3.
Section 5.5    Rights of Limited Partners
(a)    Limited Partners shall have no right to take part in the management,
control or conduct of the Partnership’s business, nor shall they have any right
or authority to act for the Partnership or to vote on matters other than as set
forth in this Agreement or as required by applicable law.
(b)    Without limiting the generality of the foregoing, the General Partner
shall have the full and exclusive authority, without the consent of any Limited
Partner, to compromise the obligation of any Limited Partner to make a capital
contribution or to return money or other property paid or distributed to such
Limited Partner in violation of the Partnership Law.
(c)    Nothing in this Agreement shall entitle any Partner to any compensation
for services rendered to or on behalf of the Partnership as an agent or in any
other capacity, except for any amounts payable in accordance with this
Agreement.
(d)    Subject to the Fund LP Agreements and to full compliance with AGM’s code
of ethics and other written policies relating to personal investment
transactions, membership in the Partnership shall not prohibit a Limited Partner
from purchasing or selling as a passive investor any interest in any asset.
Section 5.6    Other Activities of General Partner


20



--------------------------------------------------------------------------------




Nothing in this Agreement shall prohibit the General Partner from engaging in
any activity other than acting as General Partner hereunder.
Section 5.7    Duty of Care; Indemnification
(a)    The General Partner (including, without limitation, for this purpose each
former and present director, officer, manager, member, employee and stockholder
of the General Partner) and each Limited Partner (including any former Limited
Partner) in his capacity as such, and to the extent such Limited Partner
participates, directly or indirectly, in the Partnership’s activities, whether
or not a Retired Partner (each, a “Covered Person” and collectively, the
“Covered Persons”), shall not be liable to the Partnership or to any of the
other Partners for any loss, claim, damage or liability occasioned by any acts
or omissions in the performance of his services hereunder, unless it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal (a “Final Adjudication”) that such loss, claim, damage
or liability is due to an act or omission of a Covered Person (i) made in bad
faith or with criminal intent or (ii) that adversely affected any Fund and that
failed to satisfy the duty of care owed pursuant to the applicable Fund LP
Agreement or as otherwise required by law.
(b)    A Covered Person shall be indemnified to the fullest extent permitted by
law by the Partnership against any losses, claims, damages, liabilities and
expenses (including attorneys’ fees, judgments, fines, penalties and amounts
paid in settlement) incurred by or imposed upon him by reason of or in
connection with any action taken or omitted by such Covered Person arising out
of the Covered Person’s status as a Partner or his activities on behalf of the
Partnership, including in connection with any action, suit, investigation or
proceeding before any judicial, administrative, regulatory or legislative body
or agency to which it may be made a party or otherwise involved or with which it
shall be threatened by reason of being or having been the General Partner or a
Limited Partner or by reason of serving or having served, at the request of the
Partnership in its capacity as Fund General Partner of the Funds, as a director,
officer, consultant, advisor, manager, member or partner of any enterprise in
which any of the Funds has or had a financial interest, including issuers of
Portfolio Investments; provided that the Partnership may, but shall not be
required to, indemnify a Covered Person with respect to any matter as to which
there has been a Final Adjudication that his acts or his failure to act (i) were
in bad faith or with criminal intent or (ii) were of a nature that makes
indemnification by the Funds unavailable. The right to indemnification granted
by this Section 5.7 shall be in addition to any rights to which a Covered Person
may otherwise be entitled and shall inure to the benefit of the successors by
operation of law or valid assigns of such Covered Person. The Partnership shall
pay the expenses incurred by a Covered Person in defending a civil or criminal
action, suit, investigation or proceeding in advance of the final disposition of
such action, suit, investigation or proceeding, upon receipt of an undertaking
by the Covered Person to repay such payment if there shall be a Final
Adjudication that he is not entitled to indemnification as provided herein. In
any suit brought by the Covered Person to enforce a right to indemnification
hereunder it shall be a defense that the Covered Person has not met the
applicable standard of conduct set forth in this Section 5.7, and in any suit in
the name of the Partnership to recover expenses advanced pursuant to the terms
of an undertaking the Partnership shall be entitled to recover such expenses
upon Final Adjudication that the Covered Person has not met the applicable
standard of conduct set forth in this Section 5.7. In any such suit brought to
enforce a right to indemnification


21



--------------------------------------------------------------------------------




or to recover an advancement of expenses pursuant to the terms of an
undertaking, the burden of proving that the Covered Person is not entitled to be
indemnified, or to an advancement of expenses, shall be on the Partnership (or
any Limited Partner acting derivatively or otherwise on behalf of the
Partnership or the Limited Partners). The General Partner may not satisfy any
right of indemnity or reimbursement granted in this Section 5.7 or to which it
may be otherwise entitled except out of the assets of the Partnership
(including, without limitation, insurance proceeds and rights pursuant to
indemnification agreements), and no Partner shall be personally liable with
respect to any such claim for indemnity or reimbursement. The General Partner
may enter into appropriate indemnification agreements and/or arrangements
reflective of the provisions of this Article 5 with any Covered Person, whether
or not such Covered Person is itself a party to this Agreement, and obtain
appropriate insurance coverage on behalf and at the expense of the Partnership
to secure the Partnership’s indemnification obligations hereunder without the
further consent of any Limited Partner. Subject to applicable law, each Covered
Person shall be deemed a third party beneficiary (to the extent not a direct
party hereto) to this Agreement and, in particular, the provisions of this
Article 5, may enforce any rights granted to it pursuant to this Agreement in
its own right as if it were a party to this Agreement and shall be entitled to
the benefit of the indemnity granted to the Partnership by each of the Funds
pursuant to the terms of the Fund LP Agreements.
(c)    To the fullest extent permitted by law, to the extent that, at law or in
equity, a Covered Person has duties (including fiduciary duties) and liabilities
relating thereto to the Partnership or the Partners, the Covered Person shall
not be liable to the Partnership or to any Partner for his good faith reliance
on the provisions of this Agreement. The provisions of this Agreement, to the
extent that they restrict or eliminate the duties and liabilities of a Covered
Person otherwise existing at law or in equity to the Partnership or the
Partners, are agreed by the Partners to replace such other duties and
liabilities of each such Covered Person, save that the General Partner shall act
at all times in good faith in accordance with the requirements of the
Partnership Law.
(d)    To the fullest extent permitted by law, notwithstanding any of the
foregoing provisions of this Section 5.7, the Partnership may but shall not be
required to indemnify (i) a Retired Partner (or any other former Limited
Partner) with respect to any claim for indemnification or advancement of
expenses arising from any conduct occurring more than six months after the date
of such Person’s retirement (or other withdrawal or departure), or (ii) a
Limited Partner with respect to any claim for indemnification or advancement of
expenses as a director, officer or agent of the issuer of any Portfolio
Investment to the extent arising from conduct in such capacity occurring more
than six months after the complete disposition of such Portfolio Investment by
the Fund.
ARTICLE 6    
ADMISSIONS, TRANSFERS AND WITHDRAWALS
Section 6.1    Admission of Additional Limited Partners; Effect on Points
(a)    The General Partner may at any time admit as an additional Limited
Partner any Person who has agreed to be bound by this Agreement and may assign
Points to such Person in accordance with Section 7.1.


22



--------------------------------------------------------------------------------




(b)    Each additional Limited Partner shall execute (i) either a counterpart to
this Agreement or a separate instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner and
(ii) the documents contemplated by Section 7.1(b), and shall be admitted as a
Limited Partner upon such execution.
Section 6.2    Admission of Additional General Partner
The General Partner may admit one or more additional general partners at any
time without the consent of any Limited Partner, other than the Required Voting
Partners if such additional general partner is not an Affiliate of AGM. Any
additional general partner shall, for the purposes of this Agreement, be deemed
admitted as a general partner of the Partnership upon its execution of a deed of
adherence, in a form satisfactory to the General Partner, to this Agreement
pursuant to which such person undertakes and agrees to become a General Partner
of the Partnership and to adhere to and be bound by the provisions of this
Agreement on admission as a General Partner. The incumbent General Partner shall
make such filings with the Registrar as are necessary pursuant to the
Partnership Law to effect the legal admission of any additional general partner
of the Partnership.
Section 6.3    Transfer of Interests of Limited Partners
(a)    No Transfer of any Limited Partner’s interest in the Partnership, whether
voluntary or involuntary, shall be valid or effective, and no transferee shall
become a substituted Limited Partner, unless the prior written consent of the
General Partner has been obtained, which consent may be given or withheld by the
General Partner. In the event of any Transfer, all of the conditions of the
remainder of this Section 6.3 must also be satisfied.
(b)    A Limited Partner or his legal representative shall give the General
Partner notice before the proposed effective date of any voluntary Transfer and
within 30 days after any involuntary Transfer, and shall provide sufficient
information to allow legal counsel acting for the Partnership to make the
determination that the proposed Transfer will not result in any of the following
consequences:
(i)    require registration of the Partnership or any interest therein under any
securities or commodities laws of any jurisdiction;
(ii)    result in a termination of the Partnership under Section 708(b)(1)(B) of
the Code or jeopardize the status of the Partnership as a partnership for United
States federal income tax purposes; or
(iii)    violate, or cause the Partnership, the General Partner or any Limited
Partner to violate, any applicable law, rule or regulation of any jurisdiction.
Such notice must be supported by proof of legal authority and a valid instrument
of assignment acceptable to the General Partner.
(c)    In the event any Transfer permitted by this Section 6.3 shall result in
multiple ownership of any Limited Partner’s interest in the Partnership, the
General Partner may require one


23



--------------------------------------------------------------------------------




or more trustees or nominees, whose names will be entered on the Register of
Partnership Interests, to be designated to hold the legal title to the interest
and to represent the entire interest transferred for the purpose of receiving
all notices which may be given and all payments which may be made under this
Agreement, and for the purpose of exercising the rights which the transferees
have pursuant to the provisions of this Agreement. The Partnership shall not
otherwise be required to recognize any trust or other beneficial ownership of
any interest.
(d)    At the direction of a transferring Limited Partner, a permitted
transferee shall be entitled to be paid the allocations and distributions
attributable to the economic interest in the Partnership transferred to such
transferee (and any such payment shall constitute a good and valid discharge of
such obligation on the part of the General Partner); provided that such
transferee shall not be entitled to the other rights of a Limited Partner as a
result of such transfer until he becomes a substituted Limited Partner. No
transferee may become a substituted Limited Partner except with the prior
written consent of the General Partner (which consent may be given or withheld
by the General Partner). Such transferee shall be admitted to the Partnership as
a substituted Limited Partner upon execution of a deed of adherence, in a form
satisfactory to the General Partner, to this Agreement pursuant to which such
transferee undertakes and agrees to become a Limited Partner of the Partnership
and to adhere to and be bound by the provisions of this Agreement on admission
as a Limited Partner. Notwithstanding the above, the Partnership and the General
Partner shall incur no liability for allocations and distributions made in good
faith to the transferring Limited Partner until a written instrument of Transfer
has been received and accepted by the Partnership and recorded on its books and
the effective date of the Transfer has passed.
(e)    Any other provision of this Agreement to the contrary notwithstanding, to
the fullest extent permitted by law, any successor or transferee of any Limited
Partner’s interest in the Partnership shall be bound by the provisions hereof.
Prior to recognizing any Transfer in accordance with this Section 6.3, the
General Partner may require the transferee to make certain representations and
warranties to the Partnership and Partners and to accept, adopt and approve in
writing all of the terms and provisions of this Agreement.
(f)    In the event of a Transfer or in the event of a distribution of assets of
the Partnership to any Partner, the Partnership, at the direction of the General
Partner, may, but shall not be required to, file an election under Section 754
of the Code and in accordance with the applicable Treasury Regulations, to cause
the basis of the Partnership’s assets to be adjusted as provided by Section 734
or 743 of the Code.
(g)    No transfer of a partnership interest shall be effective until the
transfer of the partnership interest is registered by the General Partner on the
Register of Partnership Interests.
Section 6.4    Withdrawal of Partners
A Partner in the Partnership may not withdraw from the Partnership prior to its
dissolution. For the avoidance of doubt, any Limited Partner who transfers to a
Related Party such Limited Partner’s entire remaining entitlement to allocations
and distributions shall remain a Limited Partner, notwithstanding the admission
of the transferee Related Party as a Limited Partner, for as long as the
transferee Related Party remains a Limited Partner.


24



--------------------------------------------------------------------------------




Section 6.5    Pledges
(a)    A Limited Partner shall not pledge or grant a security interest in such
Limited Partner’s interest in the Partnership unless the prior written consent
of the General Partner has been obtained (which consent may be given or withheld
by the General Partner).
(b)    Notwithstanding Section 6.5(a), any Limited Partner may grant to a bank
or other financial institution a security interest in such part of such Limited
Partner’s interest in the Partnership as relates solely to the right to receive
distributions of Operating Profit in the ordinary course of obtaining bona fide
loan financing to fund his contributions to the capital of the Partnership or
Co-Investors (A). If the interest of the Limited Partner in the Partnership or
Co-Investors (A) or any portion thereof in respect of which a Limited Partner
has granted a security interest ceases to be owned by such Limited Partner in
connection with the exercise by the secured party of remedies resulting from a
default by such Limited Partner or upon the occurrence of such similar events
with respect to such Limited Partner’s interest in Co-Investors (A), such
interest of the Limited Partner in the Partnership or portion thereof shall
thereupon become a non-voting interest and the holder thereof shall not be
entitled to vote on any matter pursuant to this Agreement and, if applicable,
shall no longer be considered a Voting Partner for purposes of this Agreement.
(c)    Any partnership interest in the Partnership may be evidenced by a
certificate issued by the Partnership in such form as the General Partner may
approve.
(d)    Each certificate representing a partnership interest in the Partnership
shall be executed by manual or facsimile signature of the General Partner on
behalf of the Partnership.
ARTICLE 7    

ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS
AND RETIREMENT OF PARTNERS
Section 7.1    Allocation of Points
(a)    Except as otherwise provided herein, the General Partner shall be
responsible for the allocation of Points from time to time to the Limited
Partners. The General Partner may allocate Points to a new Limited Partner
and/or increase or reduce the Points of any existing Limited Partner at any
time; provided that, except as expressly set forth in Sections 7.1(b)(ii),
7.1(d) and 7.3, the General Partner may not reduce (i) a Limited Partner’s
Points more than once in a 12-month period or (ii) a Retired Partner’s Vested
Points. Notwithstanding anything to the contrary herein, there shall be a
maximum of 2,000 Points available for issuance.
(b)    Unless otherwise agreed by the General Partner, the initial allocation of
Points to any Limited Partner shall not become effective until:
(i)    the receipt of the following documents, in form and substance
satisfactory to the General Partner, executed by such Limited Partner a
customary and standard guarantee


25



--------------------------------------------------------------------------------




or guarantees, for the benefit of Fund investors, of the Limited Partner’s
Clawback Share of the Partnership’s obligation to make Clawback Payments; and
(ii)    the effective date of the acceptance by Co-Investors (A) of a capital
commitment from such Limited Partner (or his Related Party, as applicable) in an
amount specified in such Limited Partner’s Award Letter. Upon the occurrence of
a default, after the expiration of the applicable cure period set forth in
section 4.2 of the Co-Investors (A) Partnership Agreement, in the obligation to
contribute capital to Co-Investors (A) in accordance with the Co-Investors (A)
Partnership Agreement by a Limited Partner, the General Partner may reduce or
eliminate the Points of any such Limited Partner (including the Vested Points of
any Retired Partner); and
(iii)    if the Limited Partner is not the individual to whom any covenants
contained in such Limited Partner’s Award Letter apply, the receipt of an
undertaking, in form and substance satisfactory to the General Partner, executed
by the individual to comply with the covenants contained in such Award Letter.
(c)    The number of Points allocated to a Team Member shall not be reduced
except as expressly set forth in Sections 7.1(a), 7.1(b)(ii), 7.1(d) and 7.3.
(d)    In addition to Section 7.1(a), the number of Points allocated to a Team
Member may be reduced as a consequence of an allocation of Points to another
Partner if all of the following conditions are satisfied:
(i)    The allocation of Points is to be made to a Person who is (or will become
at the time of the Point allocation) a Team Member.
(ii)    Team Members will hold a number of Points that is greater than the
Reserved Team Points.
(iii)    After giving effect to any reduction in a Team Member’s Points, such
Team Member will have at least [ ] Points (or, in the case of a Retired Partner,
the product of [ ] multiplied by such Retired Partner’s Vesting Percentage at
the time of Retirement).
(iv)    The “Commitment Period” (as defined in the Fund LP Agreement) has not
expired.
(v)    The reduction in a Team Member’s Points shall be equal to a x b, where:
a =
the excess of the number of Points described in clause (i), above, over the
number, determined before such allocation, of Reserved Team Points that are not
held by Team Members (“Applicable Points”).

b =
a percentage equal to the aggregate number of Points that were held immediately
prior to such reduction by the Team Member whose Points are to be reduced
divided by the sum of (a) the aggregate number of Points that were held
immediately prior to such reduction by all Team



26



--------------------------------------------------------------------------------




Members whose Points are to be reduced and (b) the aggregate number of Points
that were held by APH immediately prior to such reduction and (c) the aggregate
number of Points that were held by each other Limited Partner who had more than
[ ] Points at such time.
If, as a result of the reduction described in clause (v) above, a Team Member’s
Points would be reduced to below [ ], such Team Member’s Points shall be reduced
to [ ] and the balance of the Points that would otherwise have reduced such Team
Member’s Points shall instead be treated as Applicable Points and shall reduce
the Points of the other Team Members whose Points are to be reduced in
accordance with clause (v) above. The same principle shall apply to any other
Limited Partner, other than APH, whose Points would be reduced to below [ ].
For purposes of this Agreement, the term “Team Member” means (x) a natural
person whose services to AGM or its Affiliates are substantially dedicated to
AGM’s or its Affiliates’ credit business, (y) a natural person who, following
the date hereof, becomes a Retired Partner and who, on or following the date
hereof, held Points in his capacity as a Team Member, or (z) a Related Party of
any of the foregoing.
(e)    The General Partner shall maintain on the books and records of the
Partnership a record of the number of Points allocated to each Partner and shall
give notice to each Limited Partner of the number of such Limited Partner’s
Points upon admission to the Partnership of such Limited Partner and promptly
upon any change in such Limited Partner’s Points pursuant to this Article 7 and
such notice shall include the calculations used by the General Partner to
determine the amount of any such reduction.
(f)    In the event that the General Partner in good faith enters into an
agreement with respect to a specific transaction pursuant to which a Person
other than AGM, a subsidiary of AGM or any of their respective personnel would
receive a distribution of Operating Profit that would be made prior to any
distribution of Operating Profit with respect to the same transaction for Team
Members or their Related Parties (a “Third Party Priority Distribution”),
distributions of Operating Profit with respect to such transaction to Partners
must be commenced following the Third Party Priority Distribution at the same
time to all Partners, in each case, in accordance with Section 4.1(b).
(g)    If a Limited Partner’s Points are reduced pursuant to Section 7.1(a) or
7.1(d) in an aggregate cumulative amount of at least 10% of the highest number
of Points held by such Limited Partner at any time, the General Partner shall
arrange for such Limited Partner’s capital commitment to Co-Investors (A) to be
reduced to an amount that is proportionate to such Limited Partner’s Points;
provided that if a Limited Partner’s Points are subsequently increased pursuant
to Section 7.3(b), the General Partner shall arrange for such Limited Partner’s
capital commitment to Co-Investors (A) to be increased to an amount that is
proportionate to such Limited Partner’s Points.
Section 7.2    Retirement of Partner
(a)    A Limited Partner shall become a Retired Partner upon:


27



--------------------------------------------------------------------------------




(i)    delivery to such Limited Partner of a notice by the General Partner
terminating such Limited Partner’s employment by AGM or an Affiliate thereof,
unless otherwise determined by the General Partner;
(ii)    delivery by such Limited Partner of a notice to the General Partner, AGM
or an Affiliate thereof stating that such Limited Partner elects to resign from
or otherwise terminate his or her employment by or service to AGM or an
Affiliate thereof; or
(iii)    the death of the Limited Partner, whereupon the estate of the deceased
Limited Partner shall be treated as a Retired Partner in the place of the
deceased Limited Partner, or the Disability of the Limited Partner.
(b)    If (i) a Limited Partner becomes a Retired Partner for a reason other
than an election to resign from employment by or service to AGM or an Affiliate
or involuntary termination of employment or service by reason of a Bad Act and
(ii) such Limited Partner’s Points are reduced upon retirement pursuant to
Section 7.3, upon the request of such Retired Partner, the General Partner shall
arrange for such Limited Partner’s capital commitment to Co-Investors (A) to be
reduced to an amount that is proportionate to such Limited Partner’s Vested
Points. Otherwise, if a Limited Partner’s Points are reduced upon retirement
pursuant to Section 7.3, the General Partner may, but shall not be required to,
arrange for such Limited Partner’s capital commitment to Co-Investors (A) to be
reduced to an amount that is proportionate to such Limited Partner’s Vested
Points. A Limited Partner’s capital commitment to Co-Investors (A) shall not be
otherwise reduced or released as a result of a Limited Partner becoming a
Retired Partner.
(c)    Nothing in this Agreement shall obligate the General Partner to treat
Retired Partners alike, and the exercise of any power or discretion by the
General Partner in the case of any one such Retired Partner shall not create any
obligation on the part of the General Partner to take any similar action in the
case of any other such Retired Partner, it being understood that any power or
discretion conferred upon the General Partner shall be treated as having been so
conferred as to each such Retired Partner separately.
Section 7.3    Effect of Retirement on Points
(a)    The Points of any Limited Partner who becomes a Retired Partner shall be
reduced automatically to (i) zero if such retirement is the consequence of a Bad
Act and (ii) otherwise, an amount equal to such Limited Partner’s Vested Points
calculated as of the Retirement Date. Any such reduction shall be effective as
of the Retirement Date or such subsequent date as may be determined by the
General Partner; provided that the General Partner may agree to a lesser
reduction (or to no reduction) of the Points of any such Limited Partner who
becomes a Retired Partner.
(b)    If any Points become available for reallocation as a result of a
reduction pursuant to Section 7.3(a) at a time when any Team Member’s Points
have been reduced pursuant to Section 7.1(d) and not fully restored, such
available Points shall be reallocated, on a pro rata basis, among (i) all such
Team Members having any such unrestored Points, (ii) APH and (iii) any other
Limited Partner whose Points were reduced, until all such reduced Points of all
such Team Members have been fully restored. For this purpose, “pro rata” with
respect to any Team Member means a/b, where:


28



--------------------------------------------------------------------------------




a =
the reduction amounts for such Team Member pursuant to Section 7.1(d), net of
all amounts previously restored.

b =
the aggregate of all such net unrestored reduction amounts for all Team Members
and APH taking into account only reductions incurred as a consequence of
allocations to Team Members, excluding reductions of APH’s Points that increased
the number of Reserved Team Points then allocated to Team Members.

If a reduction occurred prior to retirement of a Limited Partner and a Retired
Partner has unrestored Points at the time of Retirement, the quantity of such
unrestored Points shall be adjusted at that time by multiplying such amount by
the Vesting Percentage applicable to such Retired Partner. After restoration of
all previously reduced Points, the General Partner shall determine the manner of
reallocating any Points that become available as a result of a reduction
pursuant to Section 7.3(a).
(c)    Notwithstanding Section 7.3(b), unless otherwise determined by the
General Partner in its good faith discretion, the aggregate amount of forfeited
Points reallocated to non-Retired Team Members who hold Points shall be
apportioned among them in accordance with the Points held by such Team Members
at the time the relevant Points are forfeited.
(d)    If one or more Partners or Retired Partners is assigned additional Points
and such Partner or Retired Partner and the General Partner agree in connection
with such assignment that such assignment may be, for purposes of Section 83 of
the Code, a transfer in connection with the performance of services of an
interest that would not qualify as a “profits interest” within the meaning of
IRS Revenue Procedure 93-27, then to the extent mutually agreed by such Partner
or Retired Partner and the General Partner, the Partnership may make such
adjustments to the amounts allocated and distributed to such Partner or Retired
Partner with respect to such interest (and corresponding adjustments to other
allocations and distributions for Partners and Retired Partners as determined by
the General Partner) so as to cause such interest to qualify as a “profits
interest” within the meaning of IRS Revenue Procedure 93-27.
ARTICLE 8    
DISSOLUTION AND LIQUIDATION
Section 8.1    Liquidation and Dissolution of Partnership
(a)    The General Partner, except where, the General Partner is unable to
perform this function, a liquidator elected by a majority in interest
(determined by Points) of Limited Partners, shall commence the winding-up of the
Partnership pursuant to the Partnership Law upon occurrence of any Winding-Up
Event. The General Partner or appointed liquidator shall terminate the business
and administrative affairs of the Partnership and commence the liquidation of
the Partnership’s assets.
(b)    Capital Profit and Capital Loss, Operating Profit and Operating Loss
during the Fiscal Years that include the period of liquidation shall be
allocated pursuant to Section 3.4. The proceeds from liquidation shall be
distributed in the following manner:


29



--------------------------------------------------------------------------------




(i)    first, the debts, liabilities and obligations of the Partnership
including the expenses of liquidation (including legal and accounting expenses
incurred in connection therewith), up to and including the date that
distribution of the Partnership’s assets to the Partners has been completed,
shall be satisfied (whether by payment or by making reasonable provision for
payment thereof); and
(ii)    thereafter, the Partners shall be paid amounts pro rata in accordance
with and up to the positive balances of their respective Capital Accounts, as
adjusted pursuant to Article 3.
(c)    Anything in this Section 8.1 to the contrary notwithstanding, the General
Partner or liquidator may distribute ratably in kind rather than in cash, upon
the winding-up of the Partnership, any assets of the Partnership in accordance
with the priorities set forth in Section 8.1(a), provided that if any in kind
distribution is to be made the assets distributed in kind shall be valued as of
the actual date of their distribution and charged as so valued and distributed
against amounts to be paid under Section 8.1(a).
(d)    Upon completion of the winding-up of the Partnership in accordance with
the terms hereof the Partnership shall be dissolved by the filing of a notice of
dissolution in accordance with the provisions of the Partnership Law.
ARTICLE 9    
GENERAL PROVISIONS
Section 9.1    Consistent Economic Treatment
Except as otherwise specifically provided herein, the General Partner shall not
treat any Limited Partner other than APH in a manner that is materially adverse
in comparison with the treatment of APH with respect to allocations of Operating
Profit, distributions of Operating Profit, Point dilution and funding of
Clawback Shares. For the avoidance of doubt, the foregoing is not intended to
limit the General Partner’s authority relating to forfeiture of Points due to
retirement or Bad Acts and allocation of Points to APH to the extent not
required to be allocated to Team Members.
Section 9.2    Amendment of Partnership Agreement and Co-Investors (A)
Partnership Agreement
(a)    The General Partner may amend this Agreement at any time, in whole or in
part, without the consent of any Limited Partner by giving notice of such
amendment to any Limited Partner whose rights or obligations as a Limited
Partner pursuant to this Agreement are changed thereby; provided that any
amendment that would effect a materially adverse change in the contractual
rights or obligations of a Partner (such rights or obligations determined
without regard to the amendment power reserved herein) may only be made if the
written consent of such Partner is obtained prior to the effectiveness thereof;
provided that any amendment that increases a Partner’s obligation to contribute
to the capital of the Partnership or increases such Partner’s Clawback Share
shall not be effective with respect to such Partner, unless such Partner
consents thereto in advance in writing. Notwithstanding the foregoing, the
General Partner may amend this Agreement at any


30



--------------------------------------------------------------------------------




time, in whole or in part, without the consent of any Limited Partner to enable
the Partnership to (i) comply with the requirements of the “Safe Harbor”
Election within the meaning of the Proposed Revenue Procedure of Notice 2005-43,
2005-24 IRB 1, Proposed Treasury Regulation Section 1.83-3(e)(1) or Proposed
Treasury Regulation Section 1.704-1(b)(4)(xii) at such time as such proposed
Procedure and Regulations are effective and to make any such other related
changes as may be required by pronouncements or Treasury Regulations issued by
the Internal Revenue Service or Treasury Department after the date of this
Agreement and (ii) comply with applicable law; provided that any amendment
pursuant to clause (i) that would cause a Limited Partner’s rights to
allocations and distributions to suffer a material adverse change only may be
made if the written consent of such Limited Partner is obtained prior to the
effectiveness thereof. An adjustment of Points shall not be considered an
amendment to the extent effected in compliance with the provisions of Section
7.1 or Section 7.3 as in effect on the date hereof or as hereafter amended in
compliance with the requirements of this Section 9.2(a). The General Partner’s
approval of or consent to any transaction resulting in the substitution of
another Person in place of the Partnership as the managing or general partner of
any of the Funds or any change to the scheme of distribution under any of the
Fund LP Agreements that would have the effect of reducing the Partnership’s
allocable share of the Net Income of any Fund shall require the consent of any
Limited Partner adversely affected thereby.
(b)    Notwithstanding the provisions of this Agreement, including Section
9.2(a), it is hereby acknowledged and agreed that the General Partner on its own
behalf or on behalf of the Partnership without the approval of any Limited
Partner or any other Person may enter into one or more side letters or similar
agreements with one or more Limited Partners which have the effect of
establishing rights under, or altering or supplementing the terms of this
Agreement. The parties hereto agree that any terms contained in a side letter or
similar agreement with one or more Limited Partners shall govern with respect to
such Limited Partner or Limited Partners notwithstanding the provisions of this
Agreement. Any such side letters or similar agreements shall be binding upon the
Partnership or the General Partner, as applicable, and the signatories thereto
as if the terms were contained in this Agreement, but no such side letter or
similar agreement between the General Partner and any Limited Partner or Limited
Partners and the Partnership shall adversely amend the contractual rights or
obligations of any other Limited Partner without such other Limited Partner’s
prior consent.
(c)    The provisions of this Agreement that affect the terms of the
Co-Investors (A) Partnership Agreement applicable to Limited Partners constitute
a “side letter or similar agreement” between each Limited Partner and the
general partner of Co-Investors (A), which has executed this Agreement
exclusively for purposes of confirming the foregoing.
(d)    Notwithstanding any term of this Agreement, the consent of or notice to
any person who is not a party to this Agreement shall not be required for any
termination, rescission or agreement to any variation, waiver, assignment,
novation, release or settlement under this Agreement at any time.
Section 9.3    Special Power-of-Attorney
(a)    Each Partner hereby irrevocably makes, constitutes and appoints the
General Partner with full power of substitution, the true and lawful
representative and attorney-in-fact, and in the


31



--------------------------------------------------------------------------------




name, place and stead of such Partner, with the power from time to time to make,
execute, sign, acknowledge, swear to, verify, deliver, record, file and/or
publish:
(i)    any amendment to this Agreement which complies with the provisions of
this Agreement (including the provisions of Section 9.2);
(ii)    all such other instruments, documents and certificates which, in the
opinion of legal counsel to the Partnership, may from time to time be required
by the laws of the Cayman Islands or any other jurisdiction, or which such legal
counsel may deem necessary or appropriate to effectuate, implement and continue
the valid and subsisting existence and business of the Partnership as an
exempted limited partnership or partnership in which the limited partners
thereof enjoy limited liability;
(iii)    all such instruments, certificates, agreements and other documents
relating to the conduct of the investment program of any of the Funds which, in
the opinion of such attorney-in-fact and the legal counsel to the Funds, are
reasonably necessary to accomplish the legal, regulatory and fiscal objectives
of the Funds in connection with its or their acquisition, ownership and
disposition of investments, including, without limitation:
(A)
the governing documents of any management entity formed as a part of the tax
planning for any of the Funds and any amendments thereto; and

(B)
documents relating to any restructuring transaction with respect to any of the
Funds’ investments,

provided that such documents referred to in clauses (A) and (B) above, viewed
individually or in the aggregate, provide substantially equivalent financial and
economic rights and obligations with respect to such Limited Partner and
otherwise do not:
(1)
increase the Limited Partner’s overall financial obligation to make capital
contributions with respect to the relevant Fund (directly or through any
associated vehicle in which the Limited Partner holds an interest);

(2)
diminish the Limited Partner’s overall entitlement to share in profits and
distributions with respect to the relevant Fund (directly or through any
associated vehicle in which the Limited Partner holds an interest);

(3)
cause the Limited Partner to become subject to increased personal liability for
any debts or obligations of the Partnership; or



32



--------------------------------------------------------------------------------




(4)
otherwise result in an adverse change in the overall rights or obligations of
the Limited Partner in relation to the conduct of the investment program of any
of the Funds;

(iv)    any instrument or document necessary or advisable to implement the
provisions of Section 3.8;
(v)    any written notice or letter of resignation from any board seat or office
of any Person (other than a company that has a class of equity securities
registered under the United States Securities Exchange Act of 1934, as amended,
or that is registered under the United States Investment Company Act of 1940, as
amended), which board seat or office was occupied or held at the request of the
Partnership or any of its Affiliates; and
(vi)    all such proxies, consents, assignments and other documents as the
General Partner determines to be necessary or advisable in connection with any
merger or other reorganization, restructuring or other similar transaction
entered into in accordance with this Agreement (including the provisions of
Section 9.6(c)).
(b)    Each Limited Partner is aware that the terms of this Agreement permit
certain amendments to this Agreement to be effected and certain other actions to
be taken or omitted by or with respect to the Partnership without his consent.
If an amendment to this Agreement or any action by or with respect to the
Partnership is taken by the General Partner in the manner contemplated by this
Agreement, each Limited Partner agrees that, notwithstanding any objection which
such Limited Partner may assert with respect to such action, the General Partner
is authorized and empowered, with full power of substitution, to exercise the
authority granted above in any manner which may be necessary or appropriate to
permit such amendment to be made or action lawfully taken or omitted. Each
Partner is fully aware that each other Partner will rely on the effectiveness of
this power-of-attorney with a view to the orderly administration of the affairs
of the Partnership. Each Limited Partner agrees that the power-of-attorney
granted hereby is intended to secure an interest in property and, in addition,
the obligations of each such Limited Partner under this Agreement and as such:
(i)    shall be irrevocable and continue in full force and effect
notwithstanding the subsequent death or incapacity of any party granting this
power-of-attorney, regardless of whether the Partnership or the General Partner
shall have had notice thereof; and
(ii)    shall survive any Transfer by a Limited Partner of the whole or any
portion of its interest in the Partnership, except that, where the transferee
thereof has been approved by the General Partner for admission to the
Partnership as a substituted Limited Partner, this power of attorney given by
the transferor shall survive such Transfer for the sole purpose of enabling the
General Partner to execute, acknowledge and file any instrument necessary to
effect such substitution.
Section 9.4    Notices


33



--------------------------------------------------------------------------------




Any notice required or permitted to be given under this Agreement shall be in
writing. A notice to the General Partner shall be directed to the attention of
Leon D. Black with a copy to the general counsel of the Partnership. A notice to
a Limited Partner shall be directed to such Limited Partner’s last known
residence as set forth in the books and records of the Partnership or its
Affiliates (a Limited Partner’s “Home Address”). A notice shall be considered
given when delivered to the addressee either by hand at his Partnership office
or electronically to the primary e-mail account supplied by the Partnership for
Partnership business communications, except that a notice to a Retired Partner
or a notice demanding cure of a Bad Act shall be considered given only when
delivered by hand or by a recognized overnight courier, together with mailing
through the United States Postal System by regular mail to such Retired
Partner’s Home Address.
Section 9.5    Agreement Binding Upon Successors and Assigns
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors by operation of law, but the rights and obligations
of the Partners hereunder shall not be assignable, transferable or delegable
except as expressly provided herein, and any attempted assignment, transfer or
delegation thereof that is not made in accordance with such express provisions
shall be void and unenforceable.
Section 9.6    Merger, Consolidation, etc.
(a)    Subject to Sections 9.6(b) and 9.6(c), the Partnership may merge or
consolidate with or into one or more limited partnerships formed under any
applicable law or other business entities under applicable law pursuant to an
agreement of merger or consolidation which has been approved by the General
Partner.
(b)    Subject to Section 9.6(c) but notwithstanding any other provision to the
contrary contained elsewhere in this Agreement, an agreement of merger or
consolidation approved in accordance with Section 9.6(a) may, to the extent
permitted by Section 9.6(a), (i) effect any amendment to this Agreement, (ii)
effect the adoption of a new partnership agreement for the Partnership if it is
the surviving or resulting limited partnership in the merger or consolidation,
or (iii) provide that the partnership agreement of any other constituent limited
partnership to the merger or consolidation (including a limited partnership
formed for the purpose of consummating the merger or consolidation) shall be the
partnership agreement of the surviving or resulting limited partnership.
(c)        The General Partner shall have the power and authority to approve and
implement any merger, consolidation or other reorganization, restructuring or
similar transaction without the consent of any Limited Partner, other than any
Limited Partner with respect to which the General Partner has determined that
such transaction will, or is more likely than not to, result in any material
adverse change in the financial and other material rights of such Limited
Partner conferred by this Agreement and any side letter or similar agreement
entered into pursuant to Section 9.2(b) or the imposition of any material new
financial obligation on such Limited Partner. Subject to the foregoing, the
General Partner may require one or more of the Limited Partners to sell,
exchange, transfer or otherwise dispose of their interests in the Partnership in
connection with any such transaction, and each Limited Partner shall take such
action as may be directed by the General Partner to effect any such transaction.


34



--------------------------------------------------------------------------------




Section 9.7    Governing Law; Dispute Resolution
(a)    This Agreement, and the rights of each and all of the Partners hereunder,
shall be governed by and construed in accordance with the laws of the Cayman
Islands, without regard to conflict of laws rules thereof.
(b)    Subject to Section 9.7(c), any dispute, controversy, suit, action or
proceeding arising out of or relating to this Agreement, other than injunctive
relief, will be settled exclusively by arbitration, conducted before a single
arbitrator in New York County, New York (applying Cayman Islands law) in
accordance with, and pursuant to, the applicable rules of JAMS (“JAMS”). The
decision of the arbitrator will be final and binding upon the parties hereto.
Any arbitral award may be entered as a judgment or order in any court of
competent jurisdiction. Either party may commence litigation in court to obtain
injunctive relief in aid of arbitration, to compel arbitration, or to confirm or
vacate an award, to the extent authorized by the U.S. Federal Arbitration Act or
the New York Arbitration Act. The party that is determined by the arbitrator not
to be the prevailing party will pay all of the JAMS administrative fees, the
arbitrator’s fee and expenses. Each party shall be responsible for such party’s
attorneys’ fees. If neither party is so determined, such fees shall be shared.
Each party shall be responsible for such party’s attorneys’ fees. IF THIS
AGREEMENT TO ARBITRATE IS HELD INVALID OR UNENFORCEABLE THEN, TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTNER AND THE
PARTNERSHIP WAIVE AND COVENANT THAT THE PARTNER AND THE PARTNERSHIP WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, AND AGREE THAT ANY OF THE PARTNERSHIP OR ANY OF ITS
AFFILIATES OR THE PARTNER MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE
PARTNERSHIP AND ITS AFFILIATES, ON THE ONE HAND, AND THE PARTNER, ON THE OTHER
HAND, IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
WHATSOEVER BETWEEN SUCH PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THAT ANY PROCEEDING PROPERLY HEARD BY A COURT UNDER THIS AGREEMENT WILL INSTEAD
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
(c)    Nothing in this Section 9.7(c) will prevent the General Partner or a
Limited Partner from applying to a court for preliminary or interim relief or
permanent injunction in a judicial proceeding (e.g., injunction or restraining
order), in addition to and not in lieu of any other remedy to which it may be
entitled at law or in equity, if such relief from a court is necessary to
preserve the status quo pending resolution or to prevent serious and irreparable
injury in connection with any breach or anticipated breach of covenants
applicable pursuant to a Limited Partner’s Award Letter; provided, however, that
all parties explicitly waive all rights to seek preliminary, interim, injunctive
or other relief in a judicial proceeding and all parties submit to the exclusive
jurisdiction of the forum described in Section 9.7(b) for any dispute or claim
concerning continuing entitlement


35



--------------------------------------------------------------------------------




to distributions or other payments, even if such dispute or claim involves or
relates to any restrictive covenants set forth in such Limited Partner’s Award
Letter. For the purposes of this Section 9.7(c), each party hereto consents to
the exclusive jurisdiction and venue of the courts of the state and federal
courts within the County of New York in the State of New York.
Section 9.8    Termination of Right of Action
Every right of action arising out of or in connection with this Agreement by or
on behalf of any past, present or future Partner or the Partnership against any
past, present or future Partner shall, to the fullest extent permitted by
applicable law, irrespective of the place where the action may be brought and
irrespective of the residence of any such Partner, cease and be barred by the
expiration of three years from the date of the act or omission in respect of
which such right of action arises.
Section 9.9    Not for Benefit of Creditors
The provisions of this Agreement are intended only for the regulation of
relations among Partners and between Partners and former or prospective Partners
and the Partnership. This Agreement is not intended for the benefit of any
Person who is not a Partner, and no rights are intended to be granted to any
other Person who is not a Partner under this Agreement.
Section 9.10    Reports
As soon as practicable after the end of each taxable year, the General Partner
shall furnish to each Limited Partner (a) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes his distributive share of each Partnership item of
income, gain, loss, deduction or credit for such year, and (b) a statement of
the total amount of Operating Profit or Operating Loss for such year, including
a copy of the United States Internal Revenue Service Schedule “K-1” issued by
the Partnership to such Limited Partner, and a reconciliation of any difference
between (i) such Operating Profit or Operating Loss and (ii) the aggregate net
profits or net losses allocated by the Funds to the Partnership for such year
(other than any difference attributable to the aggregate Capital Profit or
Capital Loss allocated by the Funds to the Partnership for such year).
Section 9.11    Filings
The Partners hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Partnership is treated as a
partnership for United States federal, state and local income tax purposes.
Section 9.12    Headings, Gender, Etc.
The section headings in this Agreement are for convenience of reference only,
and shall not be deemed to alter or affect the meaning or interpretation of any
provisions hereof. As used herein, masculine pronouns shall include the feminine
and neuter, and the singular shall be deemed to include the plural.
Signature Page Follows


36



--------------------------------------------------------------------------------








37



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as a deed on the day and year first above written.


General Partner:


FINANCIAL CREDIT II CAPITAL MANAGEMENT, LLC




By:         /s/ Joseph D. Glatt            
Name:    Joseph D. Glatt
Title:    Vice President


in the presence of:      /s/ Kristina Hoops
Name:    Kristina Hoops


Limited Partner:


APH HOLDINGS, L.P.


By:     Apollo Principal Holdings III GP, Ltd.,
its general partner




By:         /s/ Joseph D. Glatt            
Name:    Joseph D. Glatt
Title:    Vice President


in the presence of:      /s/ Kristina Hoops
Name:    Kristina Hoops




Financial Credit Investment Advisors II, L.P.
Amended and Restated Agreement of
Exempted Limited Partnership
Signature Page

--------------------------------------------------------------------------------






On behalf of all Limited Partners listed in the Register of Partnership
Interests as Limited Partners (other than any person whose signature appears
herein) who are being admitted to the Partnership as a Limited Partner pursuant
to powers of attorney granted to FINANCIAL CREDIT II CAPITAL MANAGEMENT, LLC


FINANCIAL CREDIT II CAPITAL MANAGEMENT, LLC




By:         /s/ Joseph D. Glatt            
Name:    Joseph D. Glatt
Title:    Vice President




in the presence of:      /s/ Kristina Hoops
Name:    Kristina Hoops




For purposes of Section 9.2(c):


APOLLO CO-INVESTORS MANAGER, LLC




By:      /s/ Joseph D. Glatt        
Name: Joseph D. Glatt
Title:     Vice President




in the presence of:      /s/ Kristina Hoops
Name:    Kristina Hoops




Financial Credit Investment Advisors II, L.P.
Amended and Restated Agreement of
Exempted Limited Partnership
Signature Page